Citation Nr: 1825484	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

After the appeal was certified to the Board, the Veteran requested a Board hearing in June 2015.  Although the Veteran has not been afforded the requested Board hearing, there is no prejudice to him in proceeding with a decision at this time, as the Board is granting his claim in full and, as such, the outcome is entirely favorable to him.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hepatitis C is etiologically related to his active duty service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  
Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

The Veteran and his representative contend that he is entitled to service connection for hepatitis C as a result of his exposure to the blood of numerous American and Vietnamese soldiers while serving as a field medic in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was medical field service technician.  It further shows that he was awarded the Fleet Marine (FMF) Combat Operations Insignia and the Combat Action Ribbon, both indicative of his combat service.  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability causally to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the evidence reflects that the Veteran currently has a diagnosis of hepatitis C as early as September 2005 and subsequent VA and private treatment records show ongoing diagnoses and treatment for this disability.  Thus, the Veteran has a current disability and the first element of service connection is met.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses for hepatitis C.  


A February 1971 letter from the commanding officer of Company F of the 2nd Battalion of the 5th Marines, 1st Marine Division to that unit's Medical Officer, recommended the Veteran be considered for an appropriate award upon completion of his tour in Vietnam, noting that he participated in daily patrols and night actions, and during one such patrol, treated a badly wounded Marine in an exposed position "thinking first of his needed services and second of his own safety and comfort."  

In a September 2012 written statement, the Veteran noted that he had kept in touch with two Marines he had treated for shrapnel wounds in Vietnam who both currently had hepatitis C.  He further asserted that 1972 treatment records from the Buffalo, New York, VA Medical Center (VAMC) might show evidence of an earlier hepatitis C infection because he was told at the time that his liver enzymes were very high and he should stop drinking.  He denied ever having several risk factors for hepatitis C, including: an organ transplant, blood transfusion or hemodialysis; IV drug use or intranasal cocaine use; or high risk sexual activity.  He did admit to getting one tattoo in 1979, but denied any body piercings.  

The Veteran further denied ever having any needle sticks working as a nurse for 38 years, in his VA Form 9, submitted in November 2014.  He asserted that he had extensive training and knowledge of infection control as a registered nurse working in critical care units and emergency rooms.  He stated that the tattoo he got after service was obtained at a licensed professional facility.  He asserted that he treated many casualties, both American and Vietnamese while serving in Vietnam and also participated in other activities like treating Vietnamese citizens for their injuries in their villages.  At that time there were no universal precautions as now and he wore no gloves or protective gear.  

In a February 2015 VA examination report, the examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by his exposure to blood in service because the hepatitis C virus is transferred "by intravenous (IV) drug use, health care exposure (blood transfusion, organ transplants, needle stick), possible sexual intercourse with a known carrier, and body modifications (tattoos)."  The examiner further opined that the Veteran's active duty records did not reveal any evidence of such exposures.  In support of his opinion, the examiner stated that a needle stick has a 1.8 percent chance of transmission from a known carrier and that blood to mucosal contact is an extremely low risk, but that blood to skin contact cannot transmit hepatitis C as alleged by the Veteran.  In further support of the opinion, he noted that the Veteran had gotten tattoos after his discharge from service and that he worked as a nurse after service which increased his risk through healthcare exposure.  The VA examiner noted that private treatment records did not provide any information regarding the Veteran's transmission mechanism.  

In correspondence received in June 2015, the Veteran responded to the VA examiner's opinion, stating that the examiner did not seem to understand the experiences of a combat medical corpsman and how they could come into contact with blood in the field.  He recounted his experiences in Vietnam treating wounded Marines in the field who had their arms and legs "blown off" or who had severe head wounds.  He stated that ongoing research did include blood/body exposure as a risk factor for hepatitis C in combat situations.  He noted that his treating physician had not provided a transmission mechanism in the medical records because there was a lot of uncertainty about how, when and where hepatitis was contracted.  Finally, the Veteran noted that a fact sheet compiled by a VA physician and professor of medicine showed a compelling link between Vietnam-era veterans and hepatitis C.  The Veteran argued that the evidence was at least in equipoise as to the etiology of his disability.  

In an October 2015 written statement, the Veteran's representative supported the Veteran's contentions, further contending that the February 2015 VA examiner did not consider the possibility of the Veteran having had cuts on his skin while treating wounded soldiers in the field during combat and whether such a likely scenario would further increase his risk of contracting hepatitis C from his contact with their blood.  

The Board acknowledges the February 2015 VA examiner's opinion that the Veteran's diagnosed hepatitis C was less likely as not caused by his blood to skin exposure as a field medic during his military service in Vietnam.  However, the Board finds the VA examiner's rationale inadequate.  The VA examiner appears to have primarily based his rationale upon the assertion that hepatitis C cannot be transmitted by blood to skin contact and therefore, his medical service in Vietnam could not have been the basis for such transmission.  However, despite the Veteran's earlier assertions that he had no needle sticks or other risk factors at any time as a health care provider, the examiner opined that his work as a nurse after service increased his risk through healthcare services.  The VA examiner did not address the Veteran's competent and credible statements that he did not wear any gloves or protective gear when treating casualties in service, but as a nurse was well trained and knowledgeable about infection control after his active duty service.  As the rationale is inadequate, the February 2015 VA opinion does not have probative value in this case.  

In sum, the Veteran currently has hepatitis C, and was exposed to the blood of many casualties while treating them in the field during his service in Vietnam as a field medic.  The Board finds the Veteran's statements regarding his repeated exposure to blood from many Americans and Vietnamese to be competent and credible as well as consistent with the evidence of record.  Therefore, they have significant probative value.  

As a nurse, the Board finds the Veteran is also competent to identify his hepatitis C, which is also supported by diagnoses from other medical professionals as early as 2005.  Moreover, he is able to speak to the etiology of his diagnosed hepatitis C as he does have specific medical training as a nurse and his statements and opinions are supported by the evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's medical opinion highly probative of a positive nexus between his current condition and his in-service exposure to blood because it not only contains a clear conclusion with reference to supporting data, but also a reasoned medical explanation connecting the two and citation to supportive medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted and the claim is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for hepatitis C is granted.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


